
	

114 S1586 IS: Great Lakes Water Protection Act
U.S. Senate
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1586
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2015
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to prohibit sewage dumping into the Great Lakes,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Great Lakes Water Protection Act. 2.Prohibition on sewage dumping into the Great Lakes (a)In generalSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
				
					(s)Prohibition on sewage dumping into the great lakes
 (1)DefinitionsIn this subsection: (A)BypassThe term bypass means an intentional diversion of waste streams to bypass any portion of a treatment facility that results in a discharge into the Great Lakes.
							(B)Discharge
 (i)In generalThe term discharge means a direct or indirect discharge of untreated sewage or partially treated sewage from a treatment works into the Great Lakes or a tributary of the Great Lakes.
 (ii)InclusionsThe term discharge includes a bypass and a combined sewer overflow. (C)Great LakesThe term Great Lakes has the meaning given the term in section 118(a)(3).
 (D)Partially treated sewageThe term partially treated sewage means any sewage, sewage and storm water, or sewage and wastewater, from domestic or industrial sources that—
 (i)is not treated to national secondary treatment standards for wastewater; or (ii)is treated to a level less than the level required by the applicable national pollutant discharge elimination system permit.
 (E)Treatment facilityThe term treatment facility includes all wastewater treatment units used by a publicly owned treatment works to meet secondary treatment standards or higher, as required to attain water quality standards, under any operating conditions.
 (F)Treatment worksThe term treatment works has the meaning given the term in section 212. (2)ProhibitionA publicly owned treatment works is prohibited from performing a bypass unless—
 (A)(i)the bypass is unavoidable to prevent loss of life, personal injury, or severe property damage; (ii)there is not a feasible alternative to the bypass, such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of equipment downtime; and
 (iii)the treatment works provides notice of the bypass in accordance with this subsection; or (B)the bypass does not cause effluent limitations to be exceeded, and the bypass is for essential maintenance to ensure efficient operation of the treatment facility.
 (3)LimitationThe requirement of paragraph (2)(A)(ii) is not satisfied if— (A)adequate back-up equipment should have been installed in the exercise of reasonable engineering judgment to prevent the bypass; and
 (B)the bypass occurred during normal periods of equipment downtime or preventive maintenance. (4)Immediate notice requirements (A)In generalThe Administrator shall work with States having publicly owned treatment works subject to the requirements of this subsection to create immediate notice requirements in the event of discharge that provide for the method, contents, and requirements for public availability of the notice.
							(B)Minimum requirements
 (i)In generalAt a minimum, the contents of the notice shall include— (I)the exact dates and times of the discharge;
 (II)the volume of the discharge; and (III)a description of any public access areas impacted.
 (ii)ConsistencyMinimum requirements shall be consistent for all States. (C)Additional requirementsThe Administrator and States described in subparagraph (A) shall include—
 (i)follow-up notice requirements that provide a more full description of each event, the cause, and plans to prevent reoccurrence; and
 (ii)annual publication requirements that list each treatment works from which the Administrator or the State receive a follow-up notice.
 (D)TimingThe notice and publication requirements described in this paragraph shall be implemented not later than 2 years after the date of enactment of this subsection.
 (5)Sewage blendingBypasses prohibited by this section include bypasses resulting in discharges from a publicly owned treatment works that consist of effluent routed around treatment units and thereafter blended together with effluent from treatment units prior to discharge.
 (6)ImplementationAs soon as practicable, the Administrator shall establish procedures to ensure that permits issued under this section (or under a State permit program approved under this section) to a publicly owned treatment works include requirements to implement this subsection.
 (7)Increase in maximum civil penalty for violations occurring after January 1, 2035Notwithstanding section 309, in the case of a violation of this subsection occurring on or after January 1, 2035, or any violation of a permit limitation or condition implementing this subsection occurring after that date, the maximum civil penalty that shall be assessed for the violation shall be $100,000 per day for each day the violation occurs.
 (8)ApplicabilityThis subsection shall apply to a bypass occurring after the last day of the 1-year period beginning on the date of enactment of this subsection..
			(b)Great Lakes Cleanup Fund
 (1)EstablishmentTitle V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (A)by redesignating section 519 (33 U.S.C. 1251 note) as section 520; and
 (B)by inserting after section 518 (33 U.S.C. 1377) the following:  519.Establishment of great lakes cleanup fund (a)DefinitionsIn this section:
 (1)FundThe term Fund means the Great Lakes Cleanup Fund established by subsection (b). (2)Great lakes; great lakes statesThe terms Great Lakes and Great Lakes States have the meanings given the terms in section 118(a)(3).
 (b)Establishment of fundThere is established in the Treasury of the United States a trust fund to be known as the Great Lakes Cleanup Fund (referred to in this section as the Fund). (c)Transfers to fundEffective January 1, 2035, there are authorized to be appropriated to the Fund amounts equivalent to the penalties collected for violations of section 402(s).
 (d)Administration of fundThe Administrator shall administer the Fund. (e)Use of fundsThe Administrator shall—
 (1)make the amounts in the Fund available to the Great Lakes States for use in carrying out programs and activities for improving wastewater discharges into the Great Lakes, including habitat protection and wetland restoration; and
 (2)allocate those amounts among the Great Lakes States based on the proportion that— (A)the amount attributable to a Great Lakes State for penalties collected for violations of section 402(s); bears to
 (B)the total amount of those penalties attributable to all Great Lakes States. (f)PriorityIn selecting programs and activities to be funded using amounts made available under this section, a Great Lakes State shall give priority consideration to programs and activities that address violations of section 402(s) resulting in the collection of penalties..
 (2)Conforming amendments to State revolving fund programSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended— (A)by striking There is and inserting (a) In General.—There is; and
 (B)by adding at the end the following:  (b)Treatment of Great Lakes Cleanup FundFor purposes of this title, amounts made available from the Great Lakes Cleanup Fund under section 519 shall be treated as funds authorized to be appropriated to carry out this title and as funds made available under this title, except that the funds shall be made available to the Great Lakes States in accordance with section 519..
					
